DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishigami (US 2018/0088224).
Claim 1, 9, 16: Kishigami discloses An electronic device, non transitory computer readable medium, and method (fig 1, para 0008), comprising: 
a radar transmitter (fig 1 element 100); and 
a transmission circuit communicatively coupled to the radar transmitter (fig 1 element 100), wherein the transmission circuit comprises a transmission path that is 
provide, from the radar transmitter, an electrical signal to the transmission path in the transmission circuit (fig 1 element 101, 105, para 0068-0082 disclosing operation of the radar transmitter) ; 
divide, using the power splitter, the electrical signal into a first output electrical signal in the first output transmission path and a second output electrical signal in the second output transmission path (fig 1 element 106, para 0068-0082 disclosing operation of the radar transmitter)
transmit, from the first antenna, a first wireless signal corresponding to the first output electrical signal (fig 1 elements 109, para 0068-0082 disclosing operation of the radar transmitter); and 
transmit, from the second antenna, a second wireless signal corresponding to the second output electrical signal (fig 1 elements 109, para 0068-0082 disclosing operation of the radar transmitter)

Claim 2, 10: Kishigami discloses the electrical signal comprises a pulse (para 0069) 

Claim 3,: Kishigami discloses the second wireless signal is delayed by the delay period relative to the first wireless signal (para 0081)

Claim 4, 11, 17: Kishigami discloses the first wireless signal comprises a first pulse and the second wireless signal comprises a second pulse (para 0074-0081)

Claim 5, 12, 18: Kishigami discloses the electronic device is configured to provide, from the radar transmitter, one or more additional instances of the electrical signal to the transmission path in the transmission circuit (para 0074-0081, fig 1, disclosing multiple transmission paths each being supplied with an instance of the electrical signal)

Claim 6, 13, 18: Kishigami discloses the one or more additional instances of the electrical signal are provided based at least in part on a time interval corresponding to a pulse repetition frequency (PRF) (-para 0067, 0074-0081 dislcosing providing multiple instances of the transmission electrical signal based on a pulse code period and respective pulse modulation)

Claim 7, 14, 19: Kishigami discloses the delay period corresponds to substantially one half of the PRF (para 0074-0081, 0087, 0088 disclosing various configurations of the phase delays as such it is considered inherent that the above limitations be met based on a steering angle of the beam)

Claim 8, 15, 20: Kishigami discloses the electronic device comprises N radar receivers and N is a non-zero integer (fig 1 block 200); 
wherein the electrical signal has a fundamental wavelength and first and second adjacent radar receivers of the N radar receivers are separated by substantially one half of the fundamental wavelength (para 0134, 0135); 
and wherein the electronic device is configured to: 
receive, at the N radar receivers, one or more first wireless-return signals corresponding to the first wireless signal and one or more second wireless-return signals corresponding to the second wireless signal (para 0093, 0094); and 
combine the one or more first wireless-return signals and the one or more second wireless-return signals to create a virtual array multi-input multi-output (MIMO) radar having an antenna aperture size of N (para 0104-0110)
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648